In an action to recover damages for personal injuries suffered by a five-year-old boy when he was in contact with an electric automobile truck owned by the corporate appellant and operated by the individual appellant, and by his mother for expenses and for loss of services, judgment, entered on the verdict of a jury in favor of plaintiffs, affirmed, with costs. No opinion. Lewis, P. J., Carswell, Adel and Sneed, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that plaintiffs failed to establish any actionable negligence on the part of defendants.